Order granting counsel fee and alimony modified by reducing the counsel fee to $500; said amount to be paid in two installments of $250 each; the first installment to be paid within ten days from the entry of the order hereon, and the second installment to be paid within thirty days after such entry. As so modified, the order is affirmed, without costs. The appeal from the order denying motion for reargument is dismissed. No opinion. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.